 

 

 

 

 

 

 

DOCKET No. 19 Cr 833 DEFENDANT Anthony Cheedie
AUSA Kiersten Fietcher/Bennet Kearney DEF.’S COUNSEL Fred Sosinsky
Yirerainep Cl reperaL DEFENDERS LI cya LJ pRESENTMENT ONLY
Oo INTERPRETER NEEDED
FJ] DEFENDANT WAIVES PRETRIAL REPORT

[]Rule5 O)Rule9 [Rule 5(c)(3) C) Detention Hrg. § DATE OF ARREST ] 1/20/2019 C1 VOL. SURR.

TIME OF ARREST [7 ON WRIT
0 Other: TIME OF PRESENTMENT 8:10 PM

BALL DISPOSITION

(1) SEE SEP. ORDER
CO] DETENTION ON CONSENT W/O PREJUDICE CC] DETENTION: RISK OF FLIGHT/DANGER []SEE TRANSCRIPT
CJ DETENTION HEARING SCHEDULED FOR:
7] AGREED CONDITIONS OF RELEASE
C1 DEF. RELEASED ON OWN RECOGNIZANCE
ii $250,000 PRB i] FRP

CI SECURED BY $ CASH/PROPERTY:
ii TRAVEL RESTRICTED TO SDNY/EDNY/ District of New Jersey

[C3 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
7] SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

VI PRETRIAL SUPERVISION: CIREGULAR UCISTRICT &%) AS DIRECTED BY PRETRIAL SERVICES
MW] DRUG TESTING/TREATMT AS DIRECTED BY PTS EJ MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
C1 DEF, TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CX HOME INCARCERATION [I HOMEDETENTION [ICURFEW (CIELECTRONIC MONITORING [IGPS
(1) DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

CO DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] CJ DEF. TO CONTINUE OR START EDUCATION PROGRAM
(] DEF, NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

CL] DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
C) DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS;
; REMAINING CONDITIONS TO BE MET BY: 11/27/2019

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

-- Defendant is prohibited from dissipating assets in personal or corporate accounts over which the Defendant exercises
contro! unless (1) the payment is for legal services in connection with this case; or (2) the sum is less than $10,000.00.
Any disbursement of $10,000.00 or more must be cleared in advance by Pretrial.

-- Defendant may not contact co-defendants, directly or indirectly, unless in the presence of counsel.

-- One additional co-signer for moral suassion.

-- Defendant may not work at National Business Development; Atlantic Business Co.; or Success Business Services (or
Success Business Development).

YI DEF, ARRAIGNED; PLEADS NOT GUILTY CONFERENCE BEFORE DJ, ON 12/6/2019
FI DEF, WATVES INDICTMENT
i] SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)¢7) UNTIL 12/6/2019

For Rule 5{c}(3} Cases:
OIWENTITY HEARING WAIVED (DEFENDANT TO BE REMOVED

Ci PRELIMINARY HEARING IN SDNY WAIVED CL CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: C1 ON DEFENDANT’S CONSENT

DATE: 11/20/2019 V\ op hed

UNITED STATES maces JUDGE, S.D.N.Y.
Gi

WHITE (original) -COURT FILE PINK — U.S. ATTORNEY'S OFFICE YELLOW - U.S. MARSHAL EN — PREFRIAL SERVICES AGENCY
Rev'd 2016

   

 

 
